        Case
         Case3:20-cv-00687-VLB
               3:20-cv-00687-VLB Document
                                  Document20-1 Filed05/16/20
                                           1 Filed   11/16/20 Page
                                                               Page1 1ofof1616




 TROY LAW, PLLC
 John Troy (JT 0481)
 41-25 Kissena Boulevard Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
                                                              Case No. 20-cv-00687
 Attorney for the Plaintiff, proposed FLSA Collective and
 potential Rule 23 Class
 UNITED STATES DISTRICT COURT
 DISTRICT OF CONNECTICUT                                      29 U.S.C. § 216(b)
 ---------------------------------------------------------X   COLLECTIVE ACTION &
 MING HUI LIN,                                                FED. R. CIV. P. 23 CLASS
 on his own behalf and on behalf of others similarly          ACTION
 situated
                                     Plaintiff,
                                     v.
                                                              COMPLAINT
 NEW CHINA KING ZHENG INC
          d/b/a New China King;
 FANG RONG ZHENG                                              DEMAND FOR JURY TRIAL
                                     Defendants.
 ---------------------------------------------------------X
         Plaintiff MING HUI LIN (hereinafter referred to as Plaintiff), on behalf of himself and

others similarly situated, by and through his attorney, Troy Law, PLLC, hereby brings this

complaint against Defendants NEW CHINA KING ZHENG INC d/b/a New China King and

FANG RONG ZHENG, and alleges as follows:

                                       INTRODUCTION

        1.     This action is brought by the Plaintiff MING HUI LIN, on behalf of himself as

well as other employees similarly situated, against the Defendants for alleged violations of the

Fair Labor Standards Act, (FLSA) 29 U.S.C. § 201 et seq. and of the Connecticut Minimum

Wage Act (“CMWA”), Connecticut General Statutes Section 31-68 et seq., arising from

Defendants’ various willfully and unlawful employment policies, patterns and practices.

        2.     Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and CMWA by engaging in pattern and




TTroy                                         1 of 16                           Complaint
        Case
         Case3:20-cv-00687-VLB
               3:20-cv-00687-VLB Document
                                  Document20-1 Filed05/16/20
                                           1 Filed   11/16/20 Page
                                                               Page2 2ofof1616




practice of failing to pay its employees, including Plaintiff, minimum wage for each hour

worked and overtime compensation for all hours worked over forty (40) each workweek.

        3.      Plaintiff alleges pursuant to the FLSA, that he is entitled to recover from the

Defendants: (1) unpaid minimum wage and unpaid overtime wages, (2) out of pocket

expenses to delivery experts on the road, (3) liquidated damages, (4) prejudgment and post-

judgement interest; and or (5) attorney’s fees and cost.

        4.      Plaintiff further alleges pursuant to the Connecticut law, Connecticut General

Statutes Section 31-68 et seq. and Connecticut Public Act 15-86 that he is entitled to recover

from the Defendants: (1) double unpaid minimum wages, and double unpaid overtime

compensation, (2) out of pocket expenses to delivery experts on the road, (3) pre-judgment and post-

judgment interest, and (4) attorney’s fees and costs.

                                    JURISDICTION AND VENUE

        5.      This Court has original federal question jurisdiction over this controversy

under 29 U.S.C. § 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over the

the Pennsylvania Minimum Wage Act claims pursuant to 28 U.S.C. § 1367(a).

        6.      Venue is proper in the the District of Connecticut pursuant to 28 U.S.C. §§

1391(b) and (c), because Defendants conduct business in this District, and the acts and

omissions giving rise to the claims herein alleged took place in this District.

                                               PLAINTIFF

        7.      From on or about December 19, 2018 to February 26, 2019 and again from

May 2, 2019 to February 11, 2020, Plaintiff MING HUI LIN was employed by Defendants to

work as a Deliveryman for New China King located at 139 Cove Rd Stamford, CT 06905.

        8.      Between February 27, 2019 and May 1, 2019, Plaintiff was not working


TTroy                                           2 of 16                              Complaint
        Case
         Case3:20-cv-00687-VLB
               3:20-cv-00687-VLB Document
                                  Document20-1 Filed05/16/20
                                           1 Filed   11/16/20 Page
                                                               Page3 3ofof1616




because he was hurt on the job.

                                           DEFENDANTS

        Corporate Defendant

        9.     Defendant NEW CHINA KING ZHENG INC d/b/a New China King is a

domestic business corporation organized under the laws of the State of Connecticut with a

principal address at 139 Cove Road Stamford, CT.

        10.    NEW CHINA KING ZHENG INC d/b/a New China King is a business engaged

in interstate commerce that has gross sales in excess of five hundred thousand dollars ($500,000)

per year.

        11.    NEW CHINA KING ZHENG INC d/b/a New China King purchased and

handled goods moved in interstate commerce.

        Owner/Operator Defendant

        12.    FANG RONG ZHENG is the owner/ operator and registered agent in

Connecticut Secretary of the State for NEW CHINA KING ZHENG INC and known as

“Boss” to Plaintiff (1) had the power to hire and fire employees, (2) supervised and

controlled employee work schedules or conditions of employment, (3) determined the rate and

method of payment, and (4) maintained employee records at NEW CHINA KING ZHENG

INC d/b/a New China King.

        13.    FANG RONG ZHENG actually hired Plaintiff.

        14.    FANG RONG ZHENG actually supervised Plaintiff.

        15.    FANG RONG ZHENG acted intentionally and maliciously and is an employer

pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. §

791.2, CTMWA and the regulations thereunder, and is jointly and severally liable with NEW


TTroy                                         3 of 16                           Complaint
         Case
          Case3:20-cv-00687-VLB
                3:20-cv-00687-VLB Document
                                   Document20-1 Filed05/16/20
                                            1 Filed   11/16/20 Page
                                                                Page4 4ofof1616




CHINA KING ZHENG INC d/b/a New China King.

                                      STATEMENT OF FACTS

         16.    Defendants committed the following alleged acts knowingly, intentionally and

willfully against the Plaintiff, the FLSA Collective Plaintiffs, and the Class.

         17.    At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiff and similarly situated employees at least the Connecticut minimum wage for each

hour worked.

         18.    At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiff and similarly situated employees their lawful overtime compensation of one and one-

half times (1.5x) their regular rate of pay for all hours worked over forty (40) in a given

workweek.

         19.    While employed by Defendants, Plaintiff was not exempt under federal and

state laws requiring employers to pay employees overtime.

         20.    Defendants failed to keep full and accurate records of Plaintiff's hours and

wages.

         21.    Upon information and belief, Defendants failed to keep full and accurate

records in order to mitigate liability for their wage violations. Defendants never furnished any

notice of their use of tip credit.

         22.    Defendants knew that the nonpayment of overtime pay would financially

injure Plaintiff and similarly situated employees and violate state and federal laws.

         Plaintiff MING HUI LIN

         23.    From on or about December 19, 2018 to February 26, 2019 and again from

May 2, 2019 to February 11, 2020, Plaintiff MING HUI LIN was employed by Defendants to


TTroy                                          4 of 16                            Complaint
        Case
         Case3:20-cv-00687-VLB
               3:20-cv-00687-VLB Document
                                  Document20-1 Filed05/16/20
                                           1 Filed   11/16/20 Page
                                                               Page5 5ofof1616




work as a Deliveryman for New China King located at 139 Cove Rd Stamford, CT 06905.

        24.      Between February 27, 2019 and May 1, 2019, Plaintiff was not working

because he was hurt on the job.

        25.      From on or about December 19, 2018 to February 26, 2019, and again from

May 2, 2019 to February 11, 2020, Plaintiff MING HUI LIN’s daily schedule ran from

              a. 11:00 to 23:00 for twelve (12) hours a day without any break from Tuesday

                 through Thursday for three (3) days and thirty six (36) hours a week;

              b. 11:00 to 23:30 for twelve and half (12.50) hours a day without any break on

                 Friday and Saturday for two (2) days and twenty five (25) hours a week;

              c. 12:00-23:00 on Sunday for eleven (11) hours a day without any break.

        26.      Thus, from December 19, 2018 to February 26, 2019 worked a total of seventy

two (72) hours a week.

        27.      At all relevant times, from on or about December 19, 2018 to February 26,

2019, and again from May 2, 2019 to February 11, 2020, Plaintiff MING HUI LIN ahd

Tuesdays off.

        28.      At all relevant times, Plaintiff MING HUI LIN did not have a fixed time for

lunch or for dinner.

        29.      In fact, Plaintiff MING HUI LIN had ten minutes to eat and even then he was

on call, meaning that if customer’s order came, his break stopped and he had to deliver.

        30.      From on or about December 19, 2018 to February 26, 2019 and again from

May 2, 2019 to February 11, 2020, Plaintiff MING HUI LIN was paid a flat compensation at

a rate of Fifteen Hundred Dollars ($1500) per month.

        31.      Plaintiff MING HUI LIN was paid in cash.




TTroy                                          5 of 16                           Complaint
        Case
         Case3:20-cv-00687-VLB
               3:20-cv-00687-VLB Document
                                  Document20-1 Filed05/16/20
                                           1 Filed   11/16/20 Page
                                                               Page6 6ofof1616




        32.     On two occassions, he was paid in check.

        33.     At all relevant time Plaintiff MING HUI LIN had to peel shrimps, cut

vegetables, fill up soda.

        34.     At all relevant times, Plaintiff MING HUI LIN was not paid overtime pay for

overtime work.

        35.     At all relevant times, Plaintiff MING HUI LIN was never informed of his

hourly pay rate or any tip deductions toward the minimum wage.

        36.     Throughout his employment, Plaintiff MING HUI LIN was not compensated at

least at one-and-one-half his promised hourly wage for all hours worked above forty (40) in

each workweek.

        37.     In delivering food to Defendants’ customers, Plaintiff MING HUI LIN drove

an average of ninety (90) miles a day.

        38.     Plaintiff MING HUI LIN used his own car to deliver Defendants’ customers.

        39.     On average, Plaintiff MING HUI LIN had to deliver fifty to sixty (50-60)

orders a day.

        40.     Plaintiff MING HUI LIN was not reimbursed by Defendants for the cost of the

gasoline and maintaining his delivery vehicle for Defendants’ benefit.

                             COLLECTIVE ACTION ALLEGATIONS

        41.     Plaintiff brings this action individually and as class representative individually

and on behalf of all other and former non-exempt employees who have been or were

employed by the Defendants for up to the last three (3) years, through entry of judgment in

this case (the “Collective Action Period”) and whom were not compensated at their promised

hourly rate for all hours worked and at one and one half times their promised work for all



TTroy                                          6 of 16                             Complaint
        Case
         Case3:20-cv-00687-VLB
               3:20-cv-00687-VLB Document
                                  Document20-1 Filed05/16/20
                                           1 Filed   11/16/20 Page
                                                               Page7 7ofof1616




hours worked in excess of forty (40) hours per week (the “Collective Action Members”).

                                 CLASS ACTION ALLEGATIONS

        42.    Plaintiff brings his Pennsylvania Minimum Wage Act of 1968 claims pursuant

to Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) Rule 23, on behalf of all non-exempt

personnel employed by Defendants on or after the date that is two years before the filing of

the Complaint in this case as defined herein (the “Class Period”).

        43.    All said persons, including Plaintiff, are referred to herein as the “Class.”

        44.    The Class members are readily ascertainable. The number and identity of the

Class members are determinable from the records of Defendants. The hours assigned and

worked, the positions held, and the rate of pay for each Class Member is also determinable

from Defendants’ records. For purpose of notice and other purposes related to this action,

their names and addresses are readily available from Defendants. Notice can be provided by

means permissible under said Fed. R. Civ. P. 23.

        Numerosity

        45.    The proposed Class is so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the

Court. Although the precise number of such persons is unknown, and the facts on which the

calculation of the number is presently within the sole control of the Defendants, upon

information and belief, there are more than forty (40) members of the class.

        Commonality

        46.    There are questions of law and fact common to the Class which predominate

over any questions affecting only individual class members, including:

        a.     Whether Defendant employed Plaintiff and the Class within the meaning of the


TTroy                                          7 of 16                             Complaint
        Case
         Case3:20-cv-00687-VLB
               3:20-cv-00687-VLB Document
                                  Document20-1 Filed05/16/20
                                           1 Filed   11/16/20 Page
                                                               Page8 8ofof1616




Connecticut law;

        b.     Whether Plaintiff and Class members are entitled to and paid minimum wage

and overtime under the CMWA;

        c.     At what common rate, or rates subject to common method of calculation was

and is Defendants required to pay the Class members for their work; and

        d.     Whether Plaintiff and Class members are entitled to reimbursement of out-of-

pocket delivery costs.

        Typicality

        47.    Plaintiff's claims are typical of those claims which could be alleged by any

member of the Class, and the relief sought is typical of the relief that would be sought by each

member of the Class in separate actions. All the Class members were subject to the same

corporate practices of Defendants, as alleged herein, of failing to pay minimum wage or

overtime compensation. Defendants’ corporate-wide policies and practices affected all Class

members similarly, and Defendants benefitted from the same type of unfair and/or wrongful

acts as to each Class member. Plaintiff and other Class members sustained similar losses,

injuries and damages arising from the same unlawful policies, practices and procedures.

        Adequacy

        48.    Plaintiff is able to fairly and adequately protect the interests of the Class and

have no interests antagonistic to the Class. Plaintiff is represented by attorneys who are

experienced and competent in representing Plaintiffs in both class action and wage-and-hour

employment litigation cases.

        Superiority

        49.    A class action is superior to other available methods for the fair and efficient


TTroy                                         8 of 16                              Complaint
        Case
         Case3:20-cv-00687-VLB
               3:20-cv-00687-VLB Document
                                  Document20-1 Filed05/16/20
                                           1 Filed   11/16/20 Page
                                                               Page9 9ofof1616




adjudication of the controversy, particularly in the context of wage-and-hour litigation where

individual Class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously,

efficiently and without the unnecessary duplication of efforts and expenses that numerous

individual actions engender. Because the losses, injuries and damages suffered by each of the

individual Class members are small in the sense pertinent to a class action analysis, the

expenses and burden of individual litigation would make it extremely difficult or impossible

for the individual Class members to redress the wrongs done to them. Further, important

public interests will be served by addressing the matter as a class action. The adjudication of

individual litigation claims would result in a great expenditure of Court and public resources;

however, treating the claims as a class action would result in a significant saving of these

costs. The prosecution of separate actions by individual members of the Class would create a

risk of inconsistent and/or varying adjudications with respect to the individual members of the

Class, establishing incompatible standards of conduct for Defendants and resulting in the

impairment of Class members’ rights and the disposition of their interests through actions to

which they were not parties. The issues in this action can be decided by means of common,

class-wide proof. In addition, if appropriate, the Court can, and is empowered to, fashion

methods to efficiently manage this action as a class action.

        50.    Upon information and belief, Defendants and other employers throughout the

state violate the PAMWA. Current employees are often afraid to assert their rights out of fear

of direct or indirect retaliation. Former employees are fearful of bringing claims because

doing so can harm their employment, future employment, and future efforts to secure




TTroy                                         9 of 16                             Complaint
        Case
         Case3:20-cv-00687-VLB
               3:20-cv-00687-VLB Document
                                  Document20-1 Filed05/16/20
                                           1 Filed   11/16/20 Page
                                                               Page1010ofof1616




employment. Class actions provide class members who are not named in the complaint a

degree of anonymity which allows for the vindication of their rights while eliminating or

reducing these risks.

                                   STATEMENT OF CLAIMS



               [Violations of the Fair Labor Standards Act—Unpaid Wage
               Brought on behalf of the Plaintiff and the FLSA Collective]

        51.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        52.    At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiff in full, and the similarly situated collective action members, for some or all of the

hours they worked.

        53.    The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§ 206 shall be liable to the employees affected in the amount of their unpaid wage, and in an

additional equal amount as liquidated damages.

        54.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by failing to compensate Plaintiff and Collective Class Members at the statutory

minimum wage when they knew or should have known such was due and that failing to do so

would financially injure Plaintiff and Collective Action members.




                           [CMWA Minimum Wage Violations
                          On Behalf of Plaintiff and Rule 23 Class]

        55.    At all relevant times, Plaintiff was employed by the Defendants within the

meaning of Conn. Gen. Stat. §31-58(f).



TTroy                                        10 of 16                          Complaint
        Case
         Case3:20-cv-00687-VLB
               3:20-cv-00687-VLB Document
                                  Document20-1 Filed05/16/20
                                           1 Filed   11/16/20 Page
                                                               Page1111ofof1616




        56.    This claim is brought individually on behalf of the named plaintiff as well as on

behalf of the Class.

        57.    Defendants willfully violated the rights of Plaintiff and all other members of the

Connecticut Class by failing to pay minimum fair wage for all hours worked in violation of

Conn. Gen. Stat. §31-62.

        58.    Defendants willfully violated the rights of Plaintiff and all other members of the

Connecticut Class by unlawfully deducting from employees’ minimum fair wage by requiring

delivery employees to pay out of pocket for gasoline and automobile expenses in violation of

Conn. Gen. Stat. §31-62-E7.

        59.    Defendants willfully failed to distribute records of hours worked, earnings, and

overtime to the restaurant workers, in violation of Conn. Gen. Stat. §31-13a.

        60.    Defendants willfully failed to keep records of hours worked by the restaurant

workers, in violation of Conn. Gen. Stat. §31-66.

        61.    Based upon the foregoing, Defendants’ conduct in this regard was a willful

violation of the CMWA, and entitles Plaintiffs and all other members of the Connecticut Class

to compensation for all hours worked at the full minimum wage, penalty damages, interest, and

court costs.

        1.     Defendants’ conduct in failing to pay Plaintiffs and all other members of the

Connecticut Class their earned compensation was unreasonable, arbitrary and/or in bad faith, in

that Defendants knew or should have known that they were entitled to be paid the full fair

minimum wage for all hours worked, but failed to do so. Accordingly, Plaintiffs and all other

members of the Connecticut Class are entitled to compensation for all hours worked at the full

fair minimum wage, penalty damages, attorneys’ fees, and court costs.




TTroy                                        11 of 16                            Complaint
         Case
          Case3:20-cv-00687-VLB
                3:20-cv-00687-VLB Document
                                   Document20-1 Filed05/16/20
                                            1 Filed   11/16/20 Page
                                                                Page1212ofof1616




           [Violations of the Fair Labor Standards Act—Failure to Pay Overtime
                 Brought on behalf of the Plaintiff and the FLSA Collective]

         62.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

         63.   The FLSA provides that no employer engaged in commerce shall employ a

covered employee for a work week longer than forty (40) hours unless such employee

receives compensation for employment in excess of forty (40) hours at a rate not less than one

and one-half times the regular rate at which he is employed, or one and one-half times the

minimum wage, whichever is greater. 29 U.S.C. § 207(a).

         64.   The FLSA provides that any employer who violates the provisions of 29

U.S.C. § 207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC § 216(b).

         65.   Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime

pay violated the FLSA.

         66.   At all relevant times, Defendants had, and continue to have, a policy of

practice of refusing to pay overtime compensation at the statutory rate of time and a half to

Plaintiff and Collective Action Members for all hours worked in excess of forty (40) hours

per workweek, which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq.,

including 29 U.S.C. §§ 207(a)(1) and 215(a).

         67.   The FLSA and supporting regulations required employers to notify employees

of employment law requires employers to notify employment law requirements. 29 C.F.R. §

516.4.

         68.   Defendants willfully failed to notify Plaintiff and FLSA Collective of the

requirements of the employment laws in order to facilitate their exploitation of Plaintiff’ and


TTroy                                         12 of 16                           Complaint
        Case
         Case3:20-cv-00687-VLB
               3:20-cv-00687-VLB Document
                                  Document20-1 Filed05/16/20
                                           1 Filed   11/16/20 Page
                                                               Page1313ofof1616




FLSA Collectives’ labor.

        69.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff and Collective Class Members the statutory

overtime rate of time and one half for all hours worked in excess of forty (40) per week when

they knew or should have known such was due and that failing to do so would financially

injure Plaintiff and Collective Action members.


                               [CMWA Overtime Violations
                           On Behalf of Plaintiff and Rule 23 Class]

        70.    At all relevant times, Plaintiff was employed by the Defendants within the

meaning of Conn. Gen. Stat. §31-58(f).

        71.    This claim is brought individually on behalf of the named plaintiff as well as

on behalf of the Class.

        72.    Defendants willfully violated the rights of Plaintiff and all other members of

the Connecticut Class by failing to pay overtime compensation at rates not less than one and

one-half times the regular rate of pay for each hour worked in excess of forty hours in a

workweek in violation of Conn. Gen. Stat. §31-76c.

        73.    Defendants willfully failed to distribute records of hours worked, earnings, and

overtime to the restaurant workers, in violations of Conn. Gen. Stat. §31-13a.

        74.    Defendants willfully failed to keep records of hours worked by the restaurant

workers, in violation of Conn. Gen. Stat. §31-66.

        75.    Based upon the foregoing, Defendants’ conduct in this regard was a willful

violation of the CMWA, and entitles Plaintiffs and all other members of the Connecticut Class

to overtime compensation for all hours worked in excess of forty per week at one and one-half

times the regular rate, penalty damages, interest, and court costs.


TTroy                                         13 of 16                           Complaint
        Case
         Case3:20-cv-00687-VLB
               3:20-cv-00687-VLB Document
                                  Document20-1 Filed05/16/20
                                           1 Filed   11/16/20 Page
                                                               Page1414ofof1616




        76.    Defendants’ conduct in failing to pay Plaintiffs and all other members of the

Connecticut Class their overtime compensation was unreasonable, arbitrary and/or in bad

faith, in that Defendants knew or should have known that they were entitled to be paid for all

hours worked in excess of forty per week at one and one-half times the regular rate, but failed

to do so. Accordingly, Plaintiffs and all other members of the Connecticut Class are entitled

to compensation for all hours worked at one and one-half times the regular rate, penalty

damages, attorneys’ fees, and court costs.




        [Defendants' Failure To Pay To Delivery Experts Working "On The Road"
                       Brought on Behalf of Plaintiff and the Class]

        77.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        78.    Throughout the relevant period, Defendants required their delivery experts to

maintain and provide a safe, functioning, insured and legally-operable automobile to make

deliveries.

        79.    Throughout the relevant period, Defendants required their delivery experts to

bear all of the "out-of-pocket" costs associated with their vehicles, including costs for

gasoline, vehicle depreciation, insurance, maintenance and repairs. For decades, the Internal

Revenue Service ("IRS") has calculated and published a standard mileage reimbursement rate

for businesses and employees to use in computing the minimum deductible costs of operating

an automobile for business purposes.

        80.    For 2018, the IRS Standard Mileage Rate is $0.545 per mile.

        81.    For 2019, the IRS Standard Mileage Rate is $0.580 per mile.

        82.    For 2020, the IRS Standard Mileage Rate is $0.575 per mile.


TTroy                                         14 of 16                            Complaint
        Case
         Case3:20-cv-00687-VLB
               3:20-cv-00687-VLB Document
                                  Document20-1 Filed05/16/20
                                           1 Filed   11/16/20 Page
                                                               Page1515ofof1616




                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself, and on the behalf of the FLSA

Collective Plaintiffs and Rule 23 Class, respectfully requests that this Court enter a judgment

providing the following relief:

        a)     Authorizing Plaintiff at the earliest possible time to give notice of this

collective action, or that the Court issue such notice, to all persons who are presently, or have

up through the extent allowable under the statute of limitations and including the date of

issuance of court-supervised notice, been employed by Defendants as non-exempt employees.

Such notice shall inform them that the civil notice has been filed, of the nature of the action,

of his right to join this lawsuit if they believe they were denied premium overtime wages;

        b)     Certification of this case as a collective action pursuant to FLSA;

        c)     Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

members of the FLSA opt-in class, apprising them of the pendency of this action, and permitting

them to assert timely FLSA claims and state claims in this action by filing individual Consent

to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and their counsel to

represent the Collective Action Members;

        d)     A declaratory judgment that the practices complained of herein are unlawful

under FLSA and CMWA;

        e)     An injunction against Corporate Defendants, its officers, agents, successors,

employees, representatives and any and all persons acting in concert with them as provided by

law, from engaging in each of unlawful practices and policies set forth herein;




TTroy                                         15 of 16                             Complaint
        Case
         Case3:20-cv-00687-VLB
               3:20-cv-00687-VLB Document
                                  Document20-1 Filed05/16/20
                                           1 Filed   11/16/20 Page
                                                               Page1616ofof1616




        f)     An award of unpaid minimum wage and overtime wages due under FLSA and

CMWA due Plaintiff and the Collective Action members plus compensatory and liquidated

damages;

        g)     An award of out-of-pocket breach-of-contract delivery costs for motorcycle

expenses incurred and expended by Plaintiff on Defendants’ bequest and behalf;

        h)     An award of liquidated and/or punitive damages as a result of Defendants’

knowing and willful failure to pay wages at least the hourly minimum wage, overtime

compensation pursuant to 29 U.S.C. §216;

        i)     An award of costs and expenses of this action together with reasonable

attorneys’ and expert fees pursuant to 29 U.S.C. §216(b);

        j)     The cost and disbursements of this action;

        k)     An award of prejudgment and post-judgment fees;

        l)     Such other and further legal and equitable relief as this Court deems necessary,

just, and proper.

                              DEMAND FOR TRIAL BY JURY
      Pursuant to Rule 38(b) and 38(c) of the Federal Rules of Civil Procedures, Plaintiffs
demand a trial by jury on all questions of facts.
Dated: Flushing, New York

                                                   TROY LAW, PLLC
                                                   Attorneys for the Plaintiff, proposed FLSA
                                                   Collective and Proposed Class Plaintiffs
                                                   By:      /s/ John Troy
                                                   John Troy (JT0481)
                                                   41-25 Kissena Boulevard Suite 103
                                                   Flushing, NY 11355
                                                   Tel: (718) 762-1324
                                                   Email: johntroy@troypllc.com




TTroy                                        16 of 16                           Complaint
